DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: sensors that permit the state determination system to monitor .
Claim 15 recites the limitation "the state value range" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the state value range" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 is also rejected under 35 USC 112(b) by virtue of its dependency on claim 16.
Claim 32 recites “a reference kneading chart” in lines 1-2.  It is unclear whether “chart” of claim 32 is the same or different as “a reference kneading chart” as recited in claim 31.  As such the claim is indefinite for failing to distinctly claim the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 14-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ozawa (U.S. Patent Pub. No. 2017/0225132).
Regarding claims 14-29, Ozawa discloses a kneading state determination system (abstract; figure 2) comprising: 
a kneading unit (reference #1 and 2); and
a control unit (reference #12).
It is noted that performance of the kneading unit,  the values of determinations performed by the control unit, and the operation of the kneading state determination system are directed to an intended use and does not further structurally require any positive structure of a rotor, kneading state value, a determination condition, sensors for monitoring and obtaining values and conditions, a state value range, and a determination period.  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.
The kneading unit is structurally capable to perform, by rotating rotors in the kneading unit, a kneading operation that kneads a kneading material from start of the kneading operation to completion of the kneading operation (reference #1 and 2).  
The control unit is structurally capable to control the kneading unit in response to a kneading state value input (reference #11 and 12; [0029]).
The kneading state determination system is capable to commence, obtain and terminate in response to the inputs (figure 2; [0019]; [0025]; [0036]; [0044]-[0046]; [0071]; [0073]).
Claim 15 attempts to further limit the state value range which is not a positive structural limitation that can be further structurally limited; and therefore does not further limit the claim.  Nevertheless, Ozawa discloses the state value range is capable to be a range where the kneading unit 
Regarding claim 16, Ozawa further discloses the control unit capable to control, when the control unit determines that the kneading state value is outside the state value range, the kneading unit to adjust the kneading operation (figure 2, reference #12; [0046]).
Regarding claim 17, Ozawa further discloses the control unit capable to control the kneading unit to adjust the kneading operation in a manner that causes the kneading state value to become within the state value range (figure 2, reference #12; [0046]).
Claim 18 attempts to further limit the kneading state value which is not a positive structural limitation that can be further structurally limited; and therefore does not further limit the claim.  Nevertheless, Ozawa discloses wherein the kneading state value includes a power of the kneading unit [0034]; [0036]).
Claim 19 attempts to further limit the kneading state value which is not a positive structural limitation that can be further structurally limited; and therefore does not further limit the claim.  Nevertheless, Ozawa discloses wherein the kneading state value includes a material temperature of the kneading material [0044]-[0046]).
Claim 20 attempts to further limit the kneading state value which is not a positive structural limitation that can be further structurally limited; and therefore does not further limit the claim.  Nevertheless, Ozawa discloses wherein the kneading state value includes a position of a ram of the kneading unit (figure 2, reference #8; [0032]; [0036]).
Regarding claim 21, Ozawa further discloses the kneading unit capable to transmit the kneading state value to the control unit (figure 2, connection between reference #1, 2, 11 and 12; [0032]; [0044]).
Claim 22 attempts to further limit the determination condition which is not a positive structural limitation that can be further structurally limited; and therefore does not further limit the claim.  
Regarding claim 23, Ozawa further discloses the kneading state determination system capable  to commence, after the start of the kneading operation, monitoring an additional determination condition (figures 4-6).
Regarding claim 24, Ozawa further discloses the kneading state determination system capable to obtain, by monitoring the additional determination condition, a different kneading state value for the additional determination condition (figures 4-6; [0034]; [0036]; [0040]; [0044]-[0046]; [0065]-[0070]).
Regarding claim 25, Ozawa further discloses the kneading state determination system capable to terminate, when the kneading state determination system obtains the different kneading state value, monitoring the additional determination condition before the completion of the kneading operation (figures 2 and 4-6; [0019]; [0029]; [0034]; [0036]; [0040]; [0044]-[0046]).
Regarding claim 26, Ozawa further discloses the kneading unit capable to transmit the different kneading state value to the control unit (figure 2, connection between reference #1, 2, 11 and 12; [0032]; [0044]).
Regarding claim 27, Ozawa further discloses the control unit capable to receive, from the kneading unit, the different kneading state value (figure 2, connection between reference #1, 2, 11 and 12; [0032]; [0044]).

Regarding claim 29, Ozawa further discloses the control unit is capable to control, when the control unit determines that the different kneading state value is outside the additional state value range, the kneading unit to adjust the kneading operation in a manner that causes the different kneading state value to become within the additional state value range. (figure 2, reference #12; [0040]; [0044]-[0046]; [0055]-[0057]; [0071]).
Regarding claim 30, Ozawa discloses an input unit capable to receive an input of the state value range ([0017]; [0029]; [0044]; [0046]).
Regarding claims 31 and 32, Ozawa discloses a display unit capable to display, on the display unit, a reference kneading chart that presents the kneading value unit; and wherein the reference kneading chart presents, during from the start of the kneading operation to the completion of the kneading operation, variations in the kneading state value of a normal kneading for the determination condition (figure 1, reference #11 and 12; figures 4-8).
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. Applicant argues Ozawa fails to disclose the functional limitations of the kneading state determination system as recited in claim 14 by pointing to paragraphs [0073] and [0074] and figure 6 of Ozawa.   Examiner finds this argument unpersuasive.  First, it is unclear what specifically Applicant is arguing Ozawa fails to disclose from the limitations of claim 14.  Applicant merely points to a figure and paragraphs of Ozawa as failing to disclose a limitation, but does not specifically point out why Ozawa fails to disclose the limitations.  As explained above, Ozawa discloses the functional limitations of the of the kneading state determination system.  The of the kneading state determination system need only be .      
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774